DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 - 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-025269 (hereinafter ‘269).

As to claim 1, ‘269 discloses an electric steering lock comprising a magnetic field generating portion (11) to generate a magnetic field and move between a first position and a second position: a first magnetic detection element  (17) to detect a first magnetic field: a second magnetic detection element (18) to detect a second magnetic field different from the first magnetic field; and a determination unit (20) to determine that the magnetic field generating portion (11) has reached the first position when the first magnetic detection element (18) and the second magnetic detection element (19) both detect a predetermined threshold value.

    PNG
    media_image1.png
    894
    849
    media_image1.png
    Greyscale

As to claim 5, ‘269 discloses that the first magnetic detection element comprises a Hall element for N-pole detection (17), and the second magnetic detection element comprises a Hall element for S-pole detection (18).
 As to claim 6, ‘269 discloses that the magnetic field generating portion (11) moves on a predetermined circumference, and the first magnetic detection element (17) and the second magnetic detection element (18) are aligned in a central axis direction of the circumference.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 2 – 4, the prior art fails to show that the magnetic field generating portion generates magnetic fields in two different directions perpendicular to the movement direction, the first magnetic detection element detects one of the magnetic fields in two different directions, and the second magnetic detection element detects the other of the magnetic fields in two different directions.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 7 – 9, the prior art fails to show that the magnetic field generating portion is disposed on a circumference of a rotating cylindrical body, and wherein the first and second positions correspond to an unlocked position where a locking member is unlocked and a locked position where the locking member is locked, respectively, the locking member being configured to operate simultaneously with the rotating cylindrical body and to lock a rotation of a steering wheel of a vehicle.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Morishita et al. (10,882,491) is cited for its disclosure of a lock device.
Okuno et al. (7,921,684) is cited for its disclosure of magnet-holding structure for magnetic position detector and steering lock apparatus.
Feucht et al. (7,140,213) is cited for its disclosure of a steering column lock apparatus and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858